IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GREGORIA HERRERA AND                     : No. 430 EAL 2015
ALCIBIADES DELORBE                       :
                                         :
                                         : Petition for Allowance of Appeal from
             v.                          : the Order of the Superior Court
                                         :
                                         :
GEORGIE BAUM, INCORRECTLY                :
DESIGNATED AS GEORGE SUAREZ              :
AND LUISA DIAZ                           :
                                         :
                                         :
PETITION OF: GREGORIA HERRERA            :
AND ALCIBIADES DELORBE                   :

GREGORIA HERRERA AND                     : No. 431 EAL 2015
ALCIBIADES DELORBE                       :
                                         :
                                         : Petition for Allowance of Appeal from
             v.                          : the Order of the Superior Court
                                         :
                                         :
GEORGE BAUM, INCORRECTLY                 :
DESIGNATED AS GEORGIE SUAREZ             :
AND LUISA DIAZ                           :
                                         :
                                         :
PETITION OF: GREGORIA HERRERA            :
AND ALCIBIADES DELORBE                   :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of February, 2016, the Petition for Allowance of Appeal

is DENIED.
      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.




                       [430 EAL 2015 and 431 EAL 2015] - 2